Citation Nr: 9911471	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for status post 
meniscectomy and baker's cyst of the right knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from January 1973 to 
January 1977.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In November 1998, the veteran had a hearing at the RO before 
the below signing Board member.  At that hearing, the veteran 
presented additional evidence including a MetroHealth System 
FMLA Certification of Health Care Provider dated in July 1998 
regarding his right knee disability.  The veteran waived RO 
consideration of this evidence.  

The claim for an increased rating for a right knee disability 
will be addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of this matter has been obtained.  

2.  The veteran's low back disability is manifested by 
chronic low back pain, limitation of motion on backward 
extension and pain on motion, but is no more than moderately 
disabling.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service-connected low 
back disability.  




CONCLUSION OF LAW

The criteria for a disability evaluation of 20 percent for a 
low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, 
Diagnostic Code 5292; DeLuca v. Brown, 8 Vet. App. 202 
(1995).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1994) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected low back disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

The record shows that the veteran was treated for low back 
pain during service.  Subjective complaints included 
radiating pain into both hips and numbness in both legs.  
Objective findings consisted of tenderness over the L5-S1 in 
the midline area of the spine, right sciatic tenderness, and 
a probable mild herniated nucleus pulposus at the L5-S1 with 
mild L-5 radiculopathy on the right.  The report of a VA 
examination dated in 1980 reflected slightly restricted range 
of motion of the lumbar spine and straight leg raising to 70 
degrees on the right and 80 degrees on the left.  Based on 
the foregoing, the RO in an August 1980 rating decision 
granted service connection for low back strain.  A 10 percent 
evaluation was assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (Code or DC) 5295.  That evaluation became 
effective in May 1980.  

Subsequent VA medical records beginning in 1986 reflect that 
the veteran was seen for low back pain and sciatica.  These 
records disclose that the veteran was admitted to a VA 
facility for a diagnostic computed typography and a myelogram 
in September 1996.  Such studies were within normal limits.  
The veteran was assessed as having mechanical low back pain.  
In January 1995, the veteran complained of low back pain with 
pain radiating to the left lower extremity.  The report of a 
May 1995 VA compensation and pension examination reflects, in 
pertinent part, complaints of intermittent back pain that 
radiated down into the buttocks and left leg.  Additional 
complaints included stiffness and soreness.  The veteran 
related that his back discomforts were exacerbated by 
prolonged sitting, standing, weather changes, coughing, and 
sneezing.  It was noted that the veteran occasionally wore a 
brace and that he used TENS unit.  The examination of the 
back revealed tenderness, soreness, and pain with motion.  
Forward flexion ranged from 75 to 80 degrees.  Back extension 
and rotation ranged from 20 to 25 degrees.  The veteran was 
able to rise on his toes and heels and squat without 
difficulty.  There were no sciatic irritation signs.  
Straight leg raises were negative.  Reflexes, strength, and 
sensation were symmetric.  X-rays of the lumbosacral spine 
associated with the examination revealed early minimal 
degenerative arthritis with right scoliosis.  The diagnoses 
included lumbosacral strain.  

At a VA compensation and pension examination dated in June 
1997, the veteran related that he experienced soreness, 
achiness, pain, and tenderness in and across the back with 
pain radiating into the left buttock.  The veteran added that 
the pain rarely radiated into the legs.  It was noted that 
the veteran was employed as a security officer, that the back 
pain made his job more challenging, and that the veteran 
could perform his duty assignments with pain.  It was also 
recorded that the veteran wore a back brace.  A physical 
examination of the back was negative for increasing kyphosis 
or scoliosis.  There was tenderness and soreness of the 
lumbar spine on the left-hand side and pain on motion.  
Forward flexion was to 70 degrees; back extension and 
rotation were to 20 degrees with pain at the extremes of 
motion.  The veteran could raise onto his toes and heels, and 
he could squat.  There were no neurological abnormalities.  
X-rays of the lumbosacral spine revealed that the vertebral 
bodies, neural arches, disc spaces, and sacro-iliac joints 
were normal.  There was no evidence or arthritis.  The X-ray 
impression was normal lumbar spine study.  At the conclusion 
the examination, a diagnosis of lumbosacral strain was 
entered.  

At the November 1998 hearing, the veteran provided testimony 
regarding his back disability primarily consistent with 
subjective symptoms noted in medical evidence of record.  In 
addition, the veteran stated that he experience muscle spasm.  
The veteran also characterized the pain as moderate being 5 
on a scale of 1 to 10.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).  

In evaluating the severity of the veteran's low back 
disability, the Board must consider all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 38 C.F.R. § 4.40, 
regarding functional loss due to pain, and 38 C.F.R. § 4.45, 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran's low back strain is evaluated under 38 C.F.R. 
§ 4.71a, DC 5295.  Under that code, a 40 percent evaluation 
is assigned for lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 10 percent evaluation is assigned for 
lumbosacral strain with characteristic pain on motion.  Code 
5295.  

The veteran's low back disability may also be evaluated 
pursuant to DC 5292 which provides a 40 percent evaluation 
for severe limitation of motion of the lumbar spine.  A 20 
percent evaluation is provided for moderate limitation of 
motion; and a 10 percent evaluation is assigned for slight 
limitation.  DC 5292.  

The Board has considered the evidence of record.  In so 
doing, the Board finds the veteran's testimony credible.  The 
evidence establishes that the manifestations of the veteran's 
low back strain include tenderness and soreness of the lumbar 
spine.  The Board finds the veteran's history of chronic low 
back pain significant and the current evidence demonstrates 
that the veteran experienced pain on all ranges of motion 
with forward flexion being to 75 degrees.  However, there was 
no evidence of muscle spasm on forward flexion, or loss of 
lateral spine motion, unilateral in a standing position.  
Thus, the Board is of the view that the veteran does not meet 
the criteria for a higher disability evaluation pursuant to 
DC 5295.  However, the Board notes that the evidence 
demonstrates that back extension was limited to 20 degrees 
and that the veteran exhibited pain on motion.  The Board 
acknowledges that current medical evidence does not establish 
any other notable functional impairment caused by pain.  In 
1997 and 1998, the veteran was able to rise onto his toes and 
heels and squat.  Yet, the Board finds that the veteran's 
limitation of motion on back extension coupled with pain more 
nearly reflective of a moderate disability.  Therefore, the 
Board concludes that a 20 percent disability evaluation is 
warranted.  DC 5292; 38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca v. 
Brown, supra.  In the absence of clinical evidence of severe 
limitation of motion, or listing of whole spine to opposite 
side, positive positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, the assignment of a 
higher disability evaluation is not warranted.  Codes 5292, 
5295.  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the spine.  
However, in the absence of fracture of the vertebra 
(Diagnostic Code 5285), ankylosis of the lumbar spine 
(Diagnostic Code 5289), or intervertebral disc syndrome 
(Diagnostic Code 5293), those diagnostic codes are not for 
application in the instant case and do not provide a basis 
for assignment of a greater than 20 percent evaluation.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran has not asserted or 
offered any objective evidence that his low back disability 
has interfered with his employment status to a degree greater 
than that contemplated by the regular schedular standards, 
which are based on the average impairment of employment.  Nor 
does the record reflect frequent periods of hospitalization 
for the disability.  Hence, the record does not present an 
exceptional case where his currently assigned 20 percent 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  






ORDER

A rating of 20 percent for a low back disability is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.  


REMAND

The veteran claims that his right knee disability is more 
disabling than currently evaluated.  At the November 1998 
hearing, the veteran testified that he experienced chronic 
right knee pain, that he could not stand or walk for 
prolonged periods of time, and that the knee locked, shifted, 
and buckled if he did not wear his knee brace.  In addition, 
the veteran indicated that he was last seen at a VA facility 
in May 1998 and that the doctor suggested right knee surgery; 
the veteran also indicated that he received treatment with 
cortisone shots which provided temporary relief.  The Board 
notes that the May 1998 VA medical records have not been 
associated with the veteran's claims file and may be 
pertinent to the veteran's claims.  

Based on the foregoing, the Board is of the view that further 
development as indicated below would helpful in an equitable 
disposition of this appeal.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim for an 
increased rating for status post right 
knee meniscectomy and baker's cyst.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  In any event, the 
RO should obtain a copy of VA treatment 
records for the veteran's service-
connected right knee disability since 
1998.  

2.  The veteran should be provided a VA 
examination by a board certified 
orthopedist, if available, to determine 
the current severity of his service-
connected right knee disability. The 
claims folders must be made available to 
the examiner for review prior to the 
examination.  Any necessary tests or 
studies, including X-rays, should be 
conducted.  Tests of joint movement 
against varying resistance should be 
performed by the examiner.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the physician should so state.  
The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained. 

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examinations 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  Then the RO should 
undertake any other indicated development 
and readjudicate the claim for an 
increased evaluation for status post 
meniscectomy and baker's cyst of the 
right knee with consideration of the 
evidence identified in the introductory 
section of this decision.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  






		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

